Citation Nr: 1428728	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 2004 to August 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran also initiated an appeal with respect to the assignment of a noncompensable evaluation for service-connected acid reflux in the September 2010 rating decision on appeal.  This issue was addressed in the October 2011 statement of the case (SOC).  However, the Veteran specifically excluded the claim for a compensable initial rating for acid reflux from the November 2011 substantive appeal and the only issue currently before the Board is entitlement to service connection for a sleep disorder.  


FINDING OF FACT

The competent and credible lay and medical evidence establishes that the Veteran's sleep disorder, diagnosed as sleep apnea, had its onset during active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a sleep disorder as it was incurred during active duty service.  The first two elements of service connection are clearly established-the Veteran was diagnosed with obstructive sleep apnea during private sleep studies in November 2010 and June 2011.  Service records also document in-service treatment for sleep problems.  The Veteran reported getting very little sleep at night and frequent wakefulness during a June 2005 clinic visit.  A diagnosis of sleep disturbance was also consistently noted in the service treatment records from April 2009 to separation.  
The Board also finds that a nexus between the Veteran's current sleep apnea and in-service sleep disturbance is demonstrated.  He reported continuing sleep problems during a November 2009 enrollment evaluation at the El Paso VA Medical Center (VAMC), three months after discharge, and has consistently dated the onset of sleep problems to 2005.  The Veteran has also reported a credible history of continuous symptoms since service and his contentions are supported by a September 2011 lay statement from a friend.  There is no competent evidence weighing against the claim and the Board finds that all three elements of service connection are established.  Service connection for sleep apnea is granted. 

VA has also substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


